Citation Nr: 0712700	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent, prior to May 4, 2006, for service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder, and if so, whether service connection 
may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was previously before the Board in December 2005 wherein it 
was remanded for additional development.  It is now returned 
to the Board for appellate review.

In September 2003, the RO reopened the claim for service 
connection for a left shoulder disorder and denied it on the 
merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  Additionally, by rating action dated in June 2006, 
the RO awarded the veteran a 100 percent disability rating 
for her service-connected PTSD, effective as of May 4, 2006.  
As such, the issues have been captioned as set forth above.

In September 2006, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the veteran's claims file.





FINDINGS OF FACT

1.  From January 13, 2003 to May 4, 2005, the veteran's PTSD 
is manifested by reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  From May 4, 2005, the veteran's PTSD is productive of 
some impairment in reality testing or communication, or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.

3.  Fibromyalgia has not been shown to be incurred in or 
aggravated by service, nor was it manifested to a compensable 
degree within any relevant presumptive period.

4.  Entitlement to service connection for a left shoulder 
disorder was denied by the RO in a rating decision dated in 
April 1999, and the veteran did not perfect a substantive 
appeal.

5.  Evidence submitted since the April 1999 RO decision 
denying entitlement to service connection for a left shoulder 
disorder relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

6.  A left shoulder disorder has not been shown to be 
incurred in or aggravated by service, nor was it manifested 
to a compensable degree within any relevant presumptive 
period.






CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating greater than 50 percent for PTSD, from January 13, 
2003 to May 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006). 

2.  The schedular criteria for the assignment of a disability 
rating of 100 percent , from May 4, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006). 

3.  Fibromyalgia was not incurred in or aggravated by active 
service, nor may  it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.102, 3.303 (2006).

4.  The unappealed April 1999 RO decision denying service 
connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

5.  Subsequent to the April 1999 RO decision that denied 
entitlement to service connection for a left shoulder 
disorder, new and material evidence sufficient to reopen the 
claim was received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).

6.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor may  it be presumed to have 
been so incurred.  38 U.S.C.A.  §§ 1131, 5107 (West 2002 & 
Supp. 2005);  38 C.F.R. §§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate her increased disability rating 
claim.  The RO sent the veteran letters in June 2003, July 
2003, and March 2006 in which she was informed of what was 
required to substantiate her claim and of her and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that she identified as being helpful to 
her claim. She was also provided with notice of what evidence 
and information was necessary to reopen her previously denied 
claim of service connection for a left shoulder disorder and 
to establish entitlement to the underlying claim for the 
benefits sought on appeal.  Kent v. Nicholson, 20 Vet App 1 
(2006).   She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  The RO provided her the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the veteran's claims for service connection and for an 
increased disability rating for PTSD from January 13, 2003 to 
May 4, 2005, were denied by the RO and are being denied by 
the Board, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issues.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

As to the issue of entitlement to an increased disability 
rating from May 4, 2005, the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman held that VA's 
notice requirements under 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of a claim, 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The veteran has been provided the 
aforestated notice in the March 2006 letter from VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in April 2003 and 
May 2006.  These examinations were thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.




Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD from January 13, 2003 to May 4, 2005

The veteran was awarded entitlement to service connection for 
PTSD by rating action of the RO dated in April 1999, wherein 
a 30 percent disability rating was assigned effective as of 
September 15, 1998, the date of the original claim.  The 
assigned 30 percent disability rating was continued by rating 
action of the RO dated in November 1999.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. §§ 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

On January 13, 2003, the RO received the veteran's claim for 
an increased disability rating for her service-connected 
PTSD.  During the pendency of her renewed claim, in January 
2004, the RO granted an increased disability rating of 50 
percent for the service-connected PTSD, effective as of 
January 13, 2003, the date of claim. 

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).   Anxiety disorders, which include PTSD, 
are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2006).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

VA outpatient treatment records dated from January 2002 to 
August 2004 show that the veteran underwent periodic 
treatment for symptoms associated with PTSD.  She reported 
experiencing depression, hopelessness, anxiety, isolation, 
insomnia, hypersomnia, and feelings of guilt on a daily 
basis.

A VA PTSD examination report dated in April 2003 shows that 
the veteran reported that she lived by herself with her 13-
year-old son.  She was currently going to school on a VA 
rehabilitation program.  She last worked in 1998, but had 
worked a couple of months in 2002.  She described being more 
withdrawn, without socializing or sexual drive.  She reported 
nightmares and night sweats.  She added that her symptoms 
would occur two or three times a week and sometimes for 
several months.  She reported that she would go to church but 
only had her mother and her sister as friends.  She would 
also play "Bingo" each week.

Mental status examination revealed no impairment of thought 
processes or inability to communicate.  She was paranoid and 
suspicious most of the time, but reported no hallucinations 
or delusions.  She exhibited poor eye contact.  She had not 
been suicidal or homicidal.  She was neat, clean, and able to 
take care of her activities of daily living, but she noted 
that when depressed she was not able to take care of those 
activities.  She was oriented to person, place and time.  
Memory testing revealed that she could add 35 and 46 in her 
head, could count by three's, knew the current president, but 
confused the order of prior presidents.  She could remember 
four of five objects after several seconds and two of three 
objects after several minutes.  She denied obsessive or 
ritualistic behavior.  Her rate and flow of speech were good.  
She reported that she would have periods of panic attacks 
when her heart would beat fast, feel frozen, and short of 
breath.  These would last 30 minutes to all day.  However, 
these symptoms were said to be more frequent because of 
health problems of her daughter.  She would also have panic 
attacks at times in elevators when too many people were 
around her.  She rated her depression as an eight on a scale 
of 10.  She added that she had some impulse control problems 
when in certain situations.  She was said not to be capable 
of handling her funds.  The diagnosis was PTSD.  A GAF of 65 
was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating from January 13, 
2003 to May 4, 2005.  The VA examination conducted in April 
2003 set forth that the veteran's disability was manifested 
by chronic symptoms of PTSD.  The GAF of 65 which was 
assigned is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning  well, with some meaningful 
interpersonal relationships.  

The veteran's statements as to the frequency and severity of 
her symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

At the time at issue, the medical evidence does not show that 
the veteran's symptoms were manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.

To the contrary, the evidence is contrary to indicia of these 
kinds of symptoms.  The veteran reported going to school, 
being able to conduct most activities of daily living, having 
a relationship with her mother, sister and daughter, going to 
church and playing "Bingo," all clearly activities where 
she was engaging with others in a more than perfunctory 
manner.  The examiner observed normal speech; no gross 
delusions, hallucinations, illusions, or phobias; grossly 
intact recent and remote memory; and no suicidal or homicidal 
ideations.  Moreover, as noted above, the VA examiner opined 
that the GAF score was 65, indicating no more than a mild 
degree of psychiatric impairment, which is consistent with 
the examination findings reported at that time.

The veteran's PTSD was manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
the veteran's symptomatology is not of such severity and 
persistence to warrant a 70 percent disability rating.  The 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 50 percent from January 13, 2003 to 
May 4, 2005.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 
(2006).  A 70 or 100 percent disability evaluation under this 
diagnostic code would require an even more severe degree of 
impairment, which has not been shown by the record.

PTSD from May 4, 2005

A VA PTSD examination report dated in May 2006 reveals that 
the veteran's entire claims file was reviewed by the examiner 
in conjunction with conducting the examination.  The veteran 
reported a history of working in community nursing homes for 
17 years.  She described her major symptoms as anxiety, 
depression, flashbacks, insomnia, feelings of guilt, and 
intrusive thoughts of being raped several times and of having 
had an abortion. 


Mental status examination revealed that she was alert, 
ambulatory, and cooperative. She was able to take care of 
herself physically.  Her speech was coherent and relevant, 
and she was able to understand questions and respond thereto 
in a proper manner.  Her affect was depressed, and she 
sometimes became tearful when talking about being raped in 
the past.  She was not psychotic.  Her judgment and insight 
were fair, and her intellectual functioning appeared to be 
average.  She was not delusional or hallucinating.  She was 
not suicidal or homicidal and denied suicidal or homicidal 
ideations.  The examiner noted that all medical records and 
history indicated that she had a long history of episodes of 
depression, anxiety, intrusive thoughts, nightmares, 
insomnia, and flashbacks.  The diagnosis was chronic, severe, 
delayed PTSD.  A GAF of 35 was assigned, with the highest 
over the course of the preceding year also being a 35.  She 
was competent to manage her finances.

In examining the evidence in this case, the Board concludes 
that findings  approximate the criteria for the assignment of 
a higher disability rating from May 4, 2005.  The VA 
examination conducted on May 4, 2006, set forth that the 
veteran's disability was manifested by severe chronic 
symptoms of PTSD.  The GAF of 35 which was assigned is 
indicative of some impairment in reality testing or 
communication or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  The RO assigned a 100 percent disability rating based 
upon the foregoing findings effective as of May 4, 2006, the 
date of the examination.  However, the assignment of an 
effective dates of an awards in a claim for an increase is 
the date of receipt of the claim or the date entitlement 
arose, which ever is later. See 38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.400 (2006).  In this 
instance, as the VA examiner established that the highest GAF 
of the veteran's chronic, severe, PTSD over the entire course 
of the preceding year was 35, the Board finds that it is 
factually ascertainable that the veteran's increase in 
disability was manifested since May 4, 2005.  Accordingly, a 
100 percent schedular disability rating is warranted under 
Diagnostic Code 9411, from May 4, 2005.




Service connection

The veteran presently seeks to reopen a claim of service 
connection for a left shoulder disorder, and seeks service 
connection for that disorder as well as fibromyalgia.  
Although the evidence is sufficient to reopen the claim with 
regard to a left shoulder disorder, the preponderance of the 
evidence is against the claim for that disorder as well as 
that for fibromyalgia and the appeal will be denied. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
Fibromyalgia

A review of the veteran's service medical records discloses 
no evidence of fibromyalgia upon which service connection may 
be granted.  The service medical records are negative of any 
diagnosis of or treatment for symptoms associated with 
fibromyalgia.

Subsequent to service, a private medical record from the 
Falls Community Hospital dated in June 1998 shows that the 
veteran was treated for a herniation of the lumbar disc 
following a work-related injury.  She reported that while 
sitting on a chair, the chair broke and she landed on her 
sacrum.  The preponderance of the competent evidence suggests 
that it was from this point that the veteran began to 
regularly manifest regular joint related problems.  

A VA outpatient treatment record dated in June 1999 shows 
that the veteran was being treated for various gynecological 
issues.  The impression was minimal osteophytosis, probably 
age compatible.  In the course of evaluation, the examiner 
indicated that the veteran had possible fibromyalgia.

In a letter from the veteran received by the RO in January 
2005, the veteran provided a definition of fibromyalgia.  
Additionally, she referred to various symptoms identified in 
her service medical records and concluded that they were 
related to her current fibromyalgia.  Specifically, he 
referred to treatment for trauma to her neck and lower back 
in December 1977; treatment for a contusion to the left side 
of the face in February 1979; treatment for a soft tissue 
injury in August 1979; reported left flank tenderness in 
October 1979; reported head, eye, and neck pain in October 
1979; and reported fatigue and chest pain in June 1980.  

Although the veteran maintains that these symptoms are 
indicative of early onset of fibromyalgia, her theory is not 
competent evidence.  It is well-established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Instead, in order to 
be probative on this issue, the proffer must "competent 
medical evidence"- that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

A VA joints examination report dated in February 2004 shows 
that the veteran reported symptoms associated with a left 
shoulder disorder.  The diagnosis, in pertinent part, 
indicated that the veteran had fibromyositis, secondary to 
fibromyalgia; and that she had fibromyalgia with depression 
and somatization.  The examiner opined that the veteran's 
left shoulder disorder was more likely related to her 
fibromyalgia and contusion five years earlier (i.e., the post 
service accident where the veteran fell from a chair).

A VA spine examination report, also dated in February 2004, 
shows that the veteran reported low back pain.  The 
diagnosis, in pertinent part, indicated that she had 
underlying fibromyalgia with depression and somatization 
disorder.  The examiner also referred to two work-related 
accidents, one in 1986 and one in 1998, wherein she sustained 
joint injuries.

During her September 2006 Travel Board hearing, the veteran 
asserted that she currently had fibromyalgia that was 
initially manifested during her period of active service.  
She described experiencing headaches, leg cramps, and muscle 
cramps in boot camp which were early manifestations of her 
current fibromyalgia.  The veteran also indicated that much 
of her assertions are the result of her own research, as well 
as her one year of training in nursing.

Although there are incidents of treatment for the few soft 
tissue injuries described by the veteran during her period of 
active service, there is no evidence of fibromyalgia during 
her period of active service.  Similarly, there is no 
indication of fibromyalgia until it was raised in the June 
1999 VA outpatient treatment record, which is more than 18 
years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Additionally, as noted above, there is no competent medical 
evidence of a nexus between the currently asserted 
fibromyalgia and any incident of service.  As such, service 
connection for fibromyalgia is denied.  There is no evidence 
of a chronic disability during any period of active service, 
or continuity of symptomatology after such period of active 
service, and no medical evidence associating a current 
diagnosis to service.  See Hickson, 12 Vet. App. at 253.   

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for fibromyalgia.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Left shoulder disorder

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in May 2003, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in April 1999, the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records which were completely negative of any 
treatment for a left shoulder disorder.  In its decision, the 
RO determined that there was no relationship between any 
asserted left shoulder disorder and service.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated on May 5, 1999.  She did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the April 1999 RO decision, as indicated above, 
the June 1998  private medical record from the Falls 
Community Hospital shows that she was treated for a 
herniation of the lumbar disc following a work-related 
injury.  She reported that while sitting on a chair, the 
chair broke and she landed on her sacrum.

A VA joints examination report dated in February 2004 shows 
that the veteran reported symptoms associated with a left 
shoulder disorder.  She reported that her job in service was 
to throw mooring ropes off a ferry onto a pier, but that she 
had no pain following that or following her release from 
service.  She added that her pain began within the preceding 
five years while working in a nursing home, and having fallen 
from a chair.  The diagnosis was no left shoulder pathology.  
She was said to have fibromyositis, secondary to 
fibromyalgia; and that she had fibromyalgia with depression 
and somatization.  

Critical to this matter, the examiner concluded that the left 
shoulder disorder was less likely than not related to her 
military service; and that it was more likely than not 
related to her fibromyalgia and contusion five years earlier.  
Thus, the physician's opinion indicated that the veteran had 
a left shoulder disorder - a missing element in the original 
claim of service connection and clearly material within the 
regulatory definition as above.  

During her September 2006 Travel Board hearing, the veteran 
asserted that she injured her left shoulder during service 
while engaging in her duty tying a ferry on which she was 
assigned.  She added that she had injured her left shoulder 
many times in service and that she had been treated in sick 
call, but did not get further treatment because she was 
subsequently arrested.  She described her current diagnosis 
as a muscle strain, cerebral palsy, pulmonary palsy, and 
pleurisy.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a left shoulder disorder.  The new evidence 
consisting of the February 2004 VA examination report is 
clearly new as it was not previously of record.  
Additionally, it is material in that it relates to the 
previously unestablished fact that the veteran has a left 
shoulder disorder, which would be necessary to substantiate a 
claim.  Accordingly, the issue of entitlement to service 
connection for a left shoulder disorder is reopened.

Having reopened the issue of entitlement to service 
connection for a left shoulder disorder, the Board will now 
address the issue on the merits.

Although the veteran has asserted that she injured her left 
shoulder during her period of active service, the service 
medical records are negative of any such reported incident.  
Similarly, there is no indication of a left shoulder disorder 
until it was raised in VA outpatient treatment records dated 
from 1998, which is more than 17 years following separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson, 230 F.3d at 1333.

Additionally, there is no competent medical evidence of a 
nexus between the currently asserted left shoulder disorder 
and any incident of service.  The VA examiner in February 
2004 specifically established that there was no left shoulder 
pathology, and that the left shoulder disorder was less 
likely related to service, but more likely related to 
fibromyalgia and a contusion five years earlier.  This 
opinion was definitive, based upon diagnostic testing that is 
documented within the evidence of record, and also based upon 
a complete review of the veteran's claims file.  It is, 
therefore, found to carry probative weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

As such, service connection for a left shoulder disorder is 
denied.  There is no evidence of a chronic disability during 
any period of active service, or continuity of symptomatology 
after such period of active service, and no medical evidence 
associating a current diagnosis to service.  See Hickson, 12 
Vet. App. at 253.   

The Board has considered the veteran's statements and 
testimony in support of her claim that she has a left 
shoulder disorder as a result of her service.  While she is 
certainly competent to describe the extent of her current 
symptomatology, there is no evidence that she possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu, 2 Vet. App. at 
494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD, from January 13, 2003 to May 4, 
2005, is denied.

Entitlement to a disability rating of 100 percent for 
service-connected PTSD, from May 4, 2005, is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

Entitlement to service connection for fibromyalgia is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder is reopened; and to this extent only the 
claim is granted.  

Entitlement to service connection for a left shoulder 
disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


